MacDonald, D. Lloyd, J.
The motion DENIED because of, and subject to, the following.
*2041. The Defendants’ proposed confidentiality order is reasonable in the circumstances, and the Plaintiffs objections to the final draft of the disputed provision are not well founded. Inasmuch as the Defendants have represented that once the terms of the confidentiality order are determined they are prepared to make a complete response to the Plaintiffs outstanding discoveiy requests, there is no occasion at this juncture for the Court to become involved in the other issues raised in the motion.
2. However, the Court notes that the principal case cited by the Plaintiff in support of her motion, Donovan v. Sundstrom, 2004 WL 1837665 (Mass.Super. 2004) (Agnes, J.) (18 Mass. L. Rptr. 168), accurately recites the substance of the controlling principles with regard to the discoveiy issues before the Court. Accordingly, the Court trusts that the Defendants in their futuresupplementaiy answers and document productions will be guided by the letter and spirit of the Donovan case.
3. Further and more specifically as to the disputes raised in the motion, several observations may be helpful to the parties going forward. First, as noted in Donovan, there is no right to “reserve” further responses to discoveiy requests. A party is entitled to all discoverable material that is appropriately requested immediately, whether they be answers to interrogatories or responses to document requests. And generic descriptions to documents without specifying their identity and source are improper. That said, there is no requirement under the Rules for Bates stamping, and documents that are produced as they were kept in the ordinaiy course can be produced as they were maintained, provided that their source is reasonably particularized.
4. In general, the principles that were articulated by the Defendants as guiding their responses to the Plaintiffs discovery requests appear to have been reasonable.
5. Going forward the parties are urged (and warned) to accommodate each other’s reasonable needs and limitations. This is a matter that should be prepared for trial in short order without the need for the Court’s further intervention.